                                                         IT IS ORDERED

                                                        Date Entered on Docket: June 2, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT

                           FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         Nancy D Velarde dba d/b/a Nancy Velarde,

                Debtor.                       Case No. 18-11252-ta13


                     STIPULATED ORDER REGARDING MOTION FOR
                           RELIEF FROM AUTOMATIC STAY

         This matter comes before the Court on stipulation of Secured Creditor, Nationstar

  Mortgage LLC d/b/a Mr. Cooper, (“Secured Creditor”), and the Debtor, Nancy D Velarde

  (“Debtor”). Upon approval by the Secured Creditor, the Debtor, and the Chapter 13 Trustee, and

  good cause appearing,

         IT IS THEREFORE ORDERED AS FOLLOWS:

         1.     This Stipulated Order affects the real property commonly known as: 5904 Aztec
  Road NE, Albuquerque, NM 87110 (the “Subject Property”).
         2.     Commencing 6/1/2021, Debtor shall make regular monthly post-petition
  payments under the Note and Deed of Trust to Secured Creditor, and continuing on the first day
  of each month thereafter, under the terms of the Note and Deed of Trust.
         NM-18-146268                                    1                            18-11252-ta13
                                                                         Order on Adequate Protection
  Case 18-11252-t13       Doc 85     Filed 06/02/21    Entered 06/02/21 14:12:48 Page 1 of 3
         3.     Payments shall be made directly to Secured Creditor at Nationstar Mortgage LLC
d/b/a Mr. Cooper, PO Box 619094, Dallas, TX 75261-9741, with reference to the last four digits
of the Loan Number 7746, or as otherwise directed.
         4.     Commencing 6/15/2021, and continuing thereafter on the fifteenth day of each
month through and including 1/15/2022, Debtor shall make an additional monthly payment of
$173.44, with a final payment due 2/15/2022 in the amount of $173.47 until post-petition arrears
in the sum of $1,560.99 are paid. Said sum represents the post-petition delinquency itemized
below:

         Post-petition payment at $995.60 each                               $ 995.60
         (5/1/2021)

         Bankruptcy attorney fees and costs at:                              $ 1,238.00

         Less Debtor’s Suspense                                              $ (673.01)

         Total Delinquency in the amount of:                                 $1,560.99

         5.     Debtor shall timely perform all of their obligations under Secured Creditor’s loan
documents as they come due, including but not limited to the payment of real estate taxes,
maintaining insurance coverage, Chapter 13 Plan payments, and any and all senior liens.
         6.     In the event Debtor fail to timely perform any of the obligations set forth in this
stipulation, Secured Creditor shall notify Debtor and their counsel of the default in writing.
Debtor shall have ten (10) calendar days from the date of the written notification to cure the
default and to pay an additional $100.00 for attorneys’ fees for each occurrence. An additional
$200.00 will also be due if court certification of the default required.
         7.     If Debtor fail to timely cure the default, or default on the obligations set forth
herein on more than two (2) occasions, Secured Creditor may lodge a Declaration and Order
Terminating the Automatic Stay. The Order shall be entered without further hearing. The
automatic stay shall be immediately terminated and extinguished for all purposes as to Secured
Creditor and Secured Creditor may proceed with and hold a Trustee’s sale of the Subject
Property, pursuant to applicable state law, and without further Court Order or proceeding being


         NM-18-146268                                     2                             18-11252-ta13
                                                                           Order on Adequate Protection
Case 18-11252-t13         Doc 85     Filed 06/02/21     Entered 06/02/21 14:12:48 Page 2 of 3
necessary, and commence any action necessary to obtain complete possession of the Subject
Property, including unlawful detainer, if required.
       8.      Secured Creditor's Proof of Claim is due and owing and is allowed in full.

                                        ##END OF ORDER##

Prepared and submitted by:

/s/ Jason Bousliman
Jason Bousliman, Esq.
McCarthy & Holthus, LLP
Attorneys for Secured Creditor
6501 Eagle Rock NE, Suite A-3
Albuquerque, NM 87113
(505) 219-4900


 Approved via e-mail 5/24/2021
Leslie D. Maxwell, Esq.
7007 Wyoming Blvd. NE
Suite A-1
Albuquerque, NM 87109
505-999-1182


 Approved via email 5/26/2021
Tiffany M. Cornejo
625 Silver Avenue SW
Suite 350
Albuquerque, NM 87102
505-243-1335




       NM-18-146268                                    3                             18-11252-ta13
                                                                        Order on Adequate Protection
Case 18-11252-t13        Doc 85     Filed 06/02/21    Entered 06/02/21 14:12:48 Page 3 of 3
